Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with A. Sasha Mandy on August 19, 2021.

The application has been amended as follows: 
IN THE CLAIMS
Claim 1, line 7, “wherein the pin is configured” has been changed to read- - wherein the pin has a bump configured- -.
Claim 9, lines 1-2, the phrase “wherein the pin includes a bump at the support position, and” has been deleted.
Claim 10, lines 6-7, “wherein the pin is configured” has been changed to read- - wherein the pin has a bump configured- -.
Claim 19, line 4, “the pin supporting” has been changed to - -the pin having a bump supporting- -.
Reasons for Allowance
The prior art of record does not teach nor render obvious the combination of features of a pin, a journal shaft having an inner cavity receiving the pin and an outer surface including a plurality of contact surfaces with an annular groove separating adjacent contact surfaces and the pin further includes a bump configured to support the journal shaft at a support position that is positioned at the longitudinal center of the journal shaft.  Newly cited reference USP 10,371,250, shows a configuration of a bearing assembly with a configuration of a pin and a journal shaft where the two are configured to contact at a center position, however this is done via a protrusion on the journal only (see Figure 9).  There is no bump on the pin in the reference and the reference also does not include the outer profile of the journal shaft set forth in the claim, the prior art of record does not further render obvious this combination of features as a whole and reconstructing the claimed invention with this combination of features would be a hindsight reconstruction of Applicant’s invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052.  The examiner can normally be reached on Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES PILKINGTON/           Primary Examiner, Art Unit 3656